DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 11/26/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 11/26/2021 have been fully considered but they are moot in view of the new grounds of rejection as necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 10-12, 14-15, 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 10 recites “said biomolecular element(s) supporting further biochemical reactions to achieve multiplexing and integration of sensed signals into user-defined signal processing, computing, and/or logic operations.”  It is not clear from the specification how such a limitation is achieved and therefore fails the written description requirement.
	As stated in Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997), “It is not sufficient for purposes of the written description requirement of § 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose. Each application in the chain must describe the claimed features.”
	A claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no 
	[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others. 	A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers v. Revel, 984 F.2d 1164 (Fed. Cir. 1993); (discussing  Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200 (Fed. Cir. 1991).  It is only a definition of a useful result rather than a definition of what achieves that result. 
	A “mere wish or plan” for obtaining the claimed invention is not sufficient.  (Centocor v. Abbott, 1348, citing Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997))


	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.		


Claims 10-12, 14-15, 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 10-12, 14-15, 17-19 recite “the method” or “said method”.  However claim 10 recites “A method for the diagnostic diagnosis of, or prediction of the risk”, as well as “a method for preparation of a non-living microscale or nanoscale biosynthetic device”.  Therefore it is not clear what “the method” or “said method” is referring to.	Claims 21-22 recite “the method” However claim 10 recites “A method for the diagnostic diagnosis of, or prediction of the risk”, as well as “a method for preparation of a non-living microscale or nanoscale biosynthetic device” and claim 21 recites “An in 
	Claim 10 recites “module(s)”, “device(s)”, “element(s)”.  However such notation is not clear since it can have multiple meanings and when the claims refer to these items in the singular form it is not clear what this limitation entails and is therefore indefinite.	Claim 10 recites “generated/measured”.  However such notation is not clear since it can have multiple meanings and is therefore indefinite.		Claims 10, 15, 18 recites and/or”. However such notation is not clear since it can have multiple meanings and is therefore indefinite.	Claims 10, 12, recite “the risk”.  There is insufficient antecedent basis for this limitation in the claim.	Claim 10 recites “said device or devices”.  There is insufficient antecedent basis for this limitation in the claim.	Claim 10 recites “the distribution”.  There is insufficient antecedent basis for this limitation in the claim.	Claim 10 recites “the diagnostic”.  There is insufficient antecedent basis for this limitation in the claim.	Claim 10 recites “to test to generate”  It is not clear what this limitation means and it is not clear what is test referring to and is therefore indefinite.	Claim 10  recite “at step b)” and “in step c)”,  within step c.  This is confusion since the claim seems to be recursively definite itself and is therefore indefinite. 	Claim 10 recites “said signal generated/measured in step c).  However it is not clear what said signal is referring to and is therefore indefinite.	Claim 10 recites “the biomolecular signal”.  There is insufficient antecedent basis for this limitation in the claim.
	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.	Examiner notes prior art could not be applied due to the 35 U.S.C. § 112 Rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Martinez (WO 2011102885 A1) teaches a multilayer device for sensing metal ions, biological molecules, or whole cells. The device comprises: a) one or more cavities that provide for the introduction of a sample to be analyzed and one or more channels that provide for exit of the sample, or one or more channels that provide for the .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863